Not for Publication in West's Federal Reporter
            United States Court of Appeals
                         For the First Circuit
                           ________________
No.   07-1784

                          HERMAN WINNY SUMILAT,
                               Petitioner,

                                       v.

                           MICHAEL B. MUKASEY,
                               Respondent.
                            _________________

                  ON PETITION FOR REVIEW OF AN ORDER
                 OF THE BOARD OF IMMIGRATION APPEALS
                          _____________________

                                    Before

                           Boudin, Chief Judge.

                   Wallace,* Senior Circuit Judge,

                       and Howard, Circuit Judge.

                             _________________

     Yang   Wang on brief for petitioner.
     Paul    Fiorino, Office of Immigration Litigation, Peter D.
Keisler,    Assistant Attorney General, and Richard M. Evans,
Assistant   Director, on brief for respondent.




                             February 15, 2008




      *
          Of the Ninth Circuit, sitting by designation.
          Per Curiam.    In his petition to this court to review the

decision of the Board of Immigration Appeals, Sumilat raises only

one issue within our jurisdiction: whether there was substantial

evidence to support the Board’s finding that Sumilat failed to

demonstrate   he   was   eligible   for   withholding   of   removal.

Substantial evidence supports the Board’s decision, and the record

does not compel a contrary conclusion.     See Wang v. Mukasey, 508

F.3d 80, 83 (1st Cir. 2007).    Although Sumilat also disputes the

rejection of his asylum claim, the Board's finding that no changed

circumstances existed to justify the untimely petition is a factual

one over which we lack jurisdiction. 8 U.S.C. § 1158(a)(3); Silva

v. Gonzales, 463 F.3d 68, 71-72 (1st Cir. 2006).    For the reasons

stated by the Board, the petition for review is denied.

          It is so ordered.




                                 -2-